Citation Nr: 0316888	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  94-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected hypertension.

2.  The propriety of the evaluations assigned following the 
grant of service connection for lumbosacral strain:  10 
percent, from March 30, 1993, and 20 percent, from July 24, 
2002.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1981.

This appeal originates from a decision dated in September 
1993, which denied service connection for a right ear 
disorder, but granted service connection and assigned a 10 
percent disability evaluation for chronic lumbosacral strain, 
effective March 30, 1993.  The veteran submitted a notice of 
disagreement in December 1993 and a statement of the case was 
issued in January 1994.  The veteran perfected his appeal to 
the Board in January 1994 and also raised additional issues 
to include entitlement to an increased evaluation for 
hypertension and service connection for a kidney disorder 
secondary to hypertension.  Additional development was 
undertaken to include VA examinations in July 1995 and 
September 1995, and in September 1995 the RO confirmed and 
continued the 10 percent evaluations for hypertension and 
chronic lumbosacral strain and denied entitlement to service 
connection for a kidney disorder secondary to hypertension.  
In October 1995, the veteran submitted a notice of 
disagreement with the September 1995 rating action and in 
November 1995, a supplemental statement of the case was 
issued which consolidated the appeals for an increased 
evaluation for hypertension and chronic lumbosacral strain 
and for service connection for a kidney disorder secondary to 
hypertension.

In April 1996, the Board of Veterans' Appeals (Board) 
remanded these issues, as well as the claim for service 
connection for a right ear disorder, to the RO for additional 
development.  In a March 2000 rating action, service 
connection was granted for stenosis of the right auditory 
canal with hearing loss and a noncompensable rating was 
assigned effective from March 30, 1993.  This action is 
deemed a complete grant of benefits concerning the claim for 
service connection for a right ear disorder, that matter is 
no longer on appeal.  

In January 2002, the Board remanded the remaining issues on 
appeal to the RO for further development pursuant to the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In November 2002, the 
RO increased the veteran's rating for his back disability to 
20 percent, effective July 24, 2002.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).

The Board notes that the RO essentially adjudicated the 
veteran's back claim as one for an increased rating.  
However, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), the Board has 
recharacterized this issue as one involving the propriety of 
the initial evaluation assigned following the grant of 
service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
has, or, at any time pertinent to the instant claim on appeal 
has had, a kidney disorder; the only medical opinion that 
directly addresses this point weighs against the claim.  

3.  From the March 30, 1993, grant of service connection 
through July 23, 2002, the veteran's low back disability was 
productive of slight to moderate limitation of motion, with 
no functional loss additional functional loss due to pain or 
other factors. 

4.  Since July 24, 2002, the veteran's low back disability 
has been productive of slight to moderate limitation of 
motion with additional functional loss caused by weakened 
motion and fatigue due to pain.

5.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more, or, systolic pressure 
predominately 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney 
disability, claimed as secondary to service-connected 
hypertension, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2002).

2.  Resolving all reasonable doubt in the veteran's favor, 
the assignment of an increased initial evaluation, to 20 
percent, for low back strain from March 30, 1993, to July 24, 
2002, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.73, Diagnostic Code 5292 (2002).  

3.  Resolving all reasonable doubt in the veteran's favor, 
the assignment of an increased, 40 percent, evaluation for 
low back strain from July 24, 2002, is warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.73, Diagnostic Code 
5292 (2002).

4.  The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal, as all notification and development action 
needed to render a fair decision on those claims has been 
accomplished.

As evidenced by the January 1994 statement of the case and 
November 1995, August 1997, August 1999, and November 2002 
supplemental statements of the case, the veteran has been 
furnished the pertinent laws and regulations governing the 
claims and the reasons for the denials.  Hence, the Board 
finds that he has been given notice of the information and 
evidence needed to substantiate the claims and has been 
afforded opportunities to submit such information and 
evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  Pursuant to the Board's January 2002 remand and 
an April 2002 letter from the RO, the veteran was informed of 
the notice and duty to assist requirements and the evidence 
then of record.  Moreover, in the April 2002 letter, the RO 
requested that the veteran submit any evidence of treatment 
for hypertension, back and kidney problems, and enclosed 
authorization of release forms for his convenience.      

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
associating with the record pertinent outstanding VA 
treatment records, and arranging for the veteran to undergo 
VA examinations, most recently performed in July 2002.  The 
Board also points out that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.    

Under these circumstances, the Board finds that adjudication 
of the claims under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

II.  Background

In a September 1981 rating decision, the RO denied the 
veteran's claim for service connection for a back disability.

In March 1993, the veteran filed a petition to reopen a claim 
for service connection for a back disability.

During a VA examination in July 1993, the veteran complained 
of intermittent back pain which had progressively worsened.  
He described the pain midline in location with radiation to 
both sides, but not to the lower extremities.  Prolonged 
sitting and driving brought on the pain.  On examination 
there was no tenderness or spasm.  Range of motion revealed 
forward flexion to 85 degrees, backward extension to 30 
degrees, lateral flexion to 35 degrees right and left, and 
rotation to 30 degrees right and left.  There was no 
objective evidence of pain on motion.  The veteran was 
diagnosed as having chronic lumbosacral strain.

In a September 1993 rating decision, the RO reopened the 
veteran's claim for service connection for a low back 
disability and granted the claim, assigning a 10 percent 
evaluation effective from March 30, 1993.

Blood pressure readings taken at a VA medical clinic in 
October and November 1993 were as follows:  158 (systolic) 
/96 (diastolic), 171/108 and 153/99.

Lumbosacral x-rays were taken in December 1993 and showed no 
definite abnormalities.

In December 1993, the veteran presented to a VA medical 
clinic for a blood pressure check and complained of a two-
week history of headaches.  His blood pressure was 174/87 and 
156/105.  

Also in December 1993, the veteran was seen at a VA medical 
clinical for complaints that included an old back injury.  
Findings revealed mild left lumbar tenderness on palpation 
and back pain.  

The veteran presented to a VA renal clinic in February 1994 
where he reported that he had kidney problems.  He was 
assessed as having questionable mild hypertensive 
nephropathy.

A March 1994 VA renal clinic record notes that the veteran 
had a history of high blood pressure.  It also contains his 
report that his blood pressure pills gave him a headache.  
His blood pressure at that time was 175/100.

An April 1994 VA renal clinical record contains a blood 
pressure reading of 158/102.

In April 1994, the veteran filed an informal claim for 
service connection for a kidney disability.

A May 1994 outpatient record from the renal clinic contains a 
blood pressure reading of 125/80 and an assessment of 
hypertension, controlled on present medications.  This record 
also contains an assessment of mild renal insufficiency with 
a question of it being secondary to hypertension. 

The veteran said in a June 1994 statement that his back 
disability was more painful, but he was unable to take pain 
medication because such medication was damaging his kidneys.

In a July 1994 statement, the veteran said that his 
hypertension medication was not successfully controlling his 
hypertension.  He also said that VA doctors indicated to him 
that the source of his kidney problem was his hypertension.  
He enclosed lab reports which he said showed a kidney 
dysfunction.

On file is an August 1994 record from a VA renal clinic 
showing that the veteran presented for a routine appointment.  
The veteran reported that he had first been told that he had 
renal disease early that year.  Blood pressure was 124/90.  
The assessment was that diastolic was still borderline.

During a VA orthopedic examination in July 1995, the veteran 
complained of intermittent low back pain in the midline 
without radiation to the lower extremities.  His said his 
pain intensified with bending and was eased by rest.  He 
reportedly did not take medication because of a kidney 
problem.  On examination the lumbosacral spine was normal in 
appearance without deformity.  There was no tenderness or 
spasm.  Straight leg rising was negative bilaterally.  
Forward flexion was to 25 degrees, backward extension to 20 
degrees, right and left lateral flexion to 35 degrees and 
right and left rotation to 30 degrees.  There was no 
objective evidence of pain on motion.  The veteran arose and 
stood normally and had a normal gait.  Heel and toe gaits 
were normal.  He hopped normally on either foot and squatted 
normally.  He wad diagnosed as having chronic low back pain; 
history of trauma.

A July 1995 lumbosacral x-ray report indicates four apparent 
lumbar vertebral bodies with no appreciative evidence of 
fracture, dislocation or definite arthritic process.

A July 1995 VA hypertension examination report indicates that 
the veteran had been on medication for hypertension since the 
early 1980s and was at that time taking lisinopril and 
nifedipine.  He was being followed at the VA clinic and was 
asymptomatic.  He denied a history of heart disease, heart 
attack or stroke.  He was noted to have a recent abnormality 
in his urine test and was told that he may have initial renal 
involvement.  He had no changes in treatment and no special 
tests.  He continued to be asymptomatic.  He denied a history 
of kidney disease.  Sitting blood pressure was taken three 
times and was 140-142/90.  There was no peripheral edema or 
cyanosis and no significant examination findings.  The 
veteran was diagnosed as having hypertension, well controlled 
on medications.  There was no history of heart disease or 
neurologic complications.  He was also noted to have probable 
recent abnormality in urinalysis with no history of renal 
disease, and remained asymptomatic.

A July 1995 VA outpatient record contains a blood pressure 
reading of 138/96.

In a September 1995 rating decision, the RO denied ratings in 
excess of 10 percent for the veteran's hypertension and back 
disabilities, and denied service connection for a kidney 
disability as secondary to hypertension.

A December 1995 VA outpatient record reflects a blood 
pressure reading of 150/100.

X-rays of the veteran's right and left arteries were taken in 
January 1996 revealing a normal examination of the renal 
arteries bilaterally.  A renal ultrasound was also performed 
in January 1996 revealing no evidence of mass or 
hydronephrosis.

During a VA orthopedic examination in July 1996, the veteran 
complained of low back pain which had recently been getting 
worse in the top of his legs.  He at that time was working as 
temporary help in a VA hospital which he had been doing off 
and on since 1994.  He indicated that he had not been to the 
orthopedic clinic.  On examination the veteran walked down 
the hall fairly well and had no difficulty removing his shoes 
and trousers.  Range of motion revealed flexion to 80 
degrees, extension to 15 degrees, lateral deviation to 15 
degrees in each direction and hip rotation to 20 degrees.  
Deep tendon reflexes were 1+ bilaterally.  Straight leg test 
was negative bilaterally.  Palpation of the lower back did 
not reveal any significant tender points.  The impression was 
degenerative disease of the lower lumbar vertebrae.  The 
examiner issued an addendum in February 1997 stating that his 
diagnosis following review of the veteran's x-rays was low 
back strain; normal x-ray studies.

A July 1996 VA hypertension examination report notes that the 
veteran had been on medication off and on for a couple of 
years, and was currently on daily medication.  He was at that 
time being followed at the VA clinic, and was taking 
nifedipine, lisinopril and labetalol.  The examiner noted 
that the veteran had recently been referred by the 
hypertension clinic to the renal clinic.  He had tests, 
including ultrasound, but had received no treatment to date.  
The examiner said that the veteran had been told that his 
bladder was abnormal, but apparently his kidneys were normal.  
He had no history of kidney disease or other urologic 
problems.  The examiner said that it was not clear from 
questioning the veteran whether he had a renal diagnosis or 
not, or whether the possibility of hypertension secondary to 
renal disease was now being considered.  Findings included 
sitting blood pressure, which was taken three times, of 160-
162/100.  The veteran was diagnosed as having hypertension, 
of intermediate duration, with only fair control of 
medications.  There was no history of organ damage.  The 
examiner also indicated that there was a recent examination 
and tests in the renal clinic, and it was not clear whether 
any abnormalities had been found.  He said it was not clear 
whether further testing would be performed and it was 
possible that, because of the limited success with 
medications, a diagnosis of secondary hypertension may be 
considered.  

In February 1997, the veteran was hospitalized at a private 
hospital for four days due to right-sided burning chest pain 
associated with nausea and vomiting and with some diarrhea of 
two days duration.  His medical history was positive for 
hypertension for which the veteran was not taking any 
medications.  His blood pressure was 120/70.  He was 
diagnosed as having significant hypopotassemia secondary to 
diuretic use, history of peptic ulcer disease and history of 
hypertension. At discharge, he was prescribed labetalol and 
lisinopril.

During a VA hypertension examination in April 1997, the 
veteran's blood pressure readings were 200/120, 210/120, 
220/120 in the right arm and 220/130, 220/120 and 230/130 in 
the left arm.  It was noted that these readings were 
compatible with the veteran not taking his medication, but 
that he reported that he was taking his medication.  An 
impression of severe hypertension under very poor control was 
made.  The veteran was instructed to contact the renal clinic 
for treatment of his hypertension.  The examiner indicated 
that he was ordering a full battery of tests in regard to the 
veteran's renal disease.  

In an April 1997 addendum opinion, the VA examiner said that 
he reviewed the veteran's laboratory data and the results 
suggested that his renal function was quite good.  He said 
that it was possible, with the increase in 24-hour urine 
protein, that there may be mild renal disease developing, but 
it had not progressed at that point.  He noted that the 
veteran's urinalysis, creatinine, creatinine clearance and 
renal function were normal.  He concluded by stating that it 
would appear at that point in time that the veteran did not 
have significant renal disease.

During a follow-up appointment at a VA renal clinic in June 
1997, the veteran's blood pressure was 142/86.  It was 
186/110 on VA neurology clinic in June 1997.

In August 1997, a VA physician stated that the veteran's 
medical record showed that the veteran had hypertension of a 
moderate to advanced level since July 1981 and was on 
medication of ACE inhibitor, Lisinopril and Labetelol.

The veteran indicated in a statement received by the RO in 
October 1999 that he had been assigned to the hypertension 
clinic again.

During a VA hypertension examination in July 2002, the 
examiner said that the veteran's hypertension had been poorly 
controlled in the past because of noncompliance, but was 
presently moderately well controlled.  The veteran's 
prescribed medication included nifedipine, lisinopril, and 
atenolol.  His blood pressure on the date of the examination 
was 144/90.  The examiner noted that a past work-up that 
included renal duplex scan and renal functional study with 
creatinine clearance was within normal limits.

The veteran reported during a VA orthopedic examination in 
July 2002 that he had to quit his last job after only three 
weeks because of back pain.  He said that the pain was 
specifically bad on sitting for a long period of time or 
standing for a longer period of time and he felt better when 
lying down.  He had trouble getting out of bed and if he had 
to do any heavy lifting, he experienced a flare-up.  On 
examination the veteran walked with a slow, shuffling gait 
down the corridor, as if he was having some discomfort.  When 
asked to flex his back, he did so to 90 degrees and began 
feeling some discomfort at about 75 degrees.  Backward 
extension was 20 degrees with some discomfort.  Lateral 
deviation was more painful to the left at 15 degrees, than 
the right at 20 degrees.  Deep tendon reflexes were normal 
and active bilaterally at the knees and the ankles.  Straight 
leg test was negative bilaterally.  The veteran said that he 
did not really have any radiation of pain down his legs, but 
occasionally got stiffness or soreness in the anterior 
thighs.  The diagnosis was chronic lumbosacral strain.  The 
examiner said that this was a condition, which could cause 
weakened motion and fatigue due to pain, and coordination was 
not a "future" of the condition.  He added that range of 
motion would be decreased with exacerbation of increased use 
and pain would cause weakness under the circumstances.  He 
said it was not possible to quantify these facts.  X-rays of 
the lumbar spine revealed mild spondylosis of L4-5.  There 
was no evidence of degenerative disc disease, fracture or 
destructive process.

In an August 2002 addendum opinion, the VA examiner who 
performed the July 2002 hypertension examination said that he 
had reviewed the veteran's claims file along with test 
results that were performed in July 2002, including an EKG, 
chest x-ray and renal function tests.  He said that currently 
the veteran's hypertension was well controlled with 
medication and that his diastolic blood pressure currently 
has not been above 90 and systolic blood pressure has not 
been above 166.  He said that the EKG did not show any 
evidence of left ventricular hypertrophy and chest x-ray 
examination indicated normal heart size.  He said that 
although there was indication in VA examination in 1994 of 
questionable mild hypertensive nephropathy, the veteran's 
current renal function indicates that his kidney function is 
normal with no evidence of nephropathy.  He added that there 
was no evidence of cardiomegaly or evidence of any 
complication due to hypertension.  He concluded by stating 
that the veteran had no current evidence of end organ damage 
or hypertensive nephropathy.

In written argument in June 2003, the veteran's 
representative said that a 40 percent evaluation was 
warranted for the veteran's back disability based on severe 
loss of motion based on the date of the grant of service 
connection.  

III.  Analysis

A.  Service Connection for a Kidney Disorder

Service connection may be granted for "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2002); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran contends that he suffers from a kidney disorder 
as a result of his service-connected hypertension.  However, 
the medical evidence does not show that he has a current 
kidney disability.  While the question of renal disease 
secondary to hypertension was raised in 1994, the evidence 
weighs against such a disability.  In this regard, the 
veteran was assessed in February 1994 as having questionable 
mild hypertensive nephropathy, and was assessed in May 1994 
as having mild renal insufficiency with a question of it 
being secondary to hypertension.  However, in January 1996, 
x-rays were taken of the veteran's right and left arteries 
and a renal ultrasound was performed revealing a normal 
evaluation of the renal arteries bilaterally, and no evidence 
of mass or hydronephrosis.  In addition, a full battery of 
tests were performed in regard to renal disease in April 
1997, the results of which suggested that the veteran's renal 
function was quite good.  The April 1997 VA examiner said in 
an addendum opinion that it appeared that at that point in 
time the veteran did not have significant renal disease.  
Furthermore, a July 2002 examiner issued an addendum opinion 
in August 2002 stating that although there was an indication 
in VA examination of 1994 of questionable mild hypertensive 
nephropathy, the veteran's present renal function indicates 
that his kidney function was normal with no evidence of 
nephropathy.  He concluded by stating that the veteran had no 
current evidence of end organ damage or hypertensive 
nephropathy.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's assertions in this 
matter.  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
offer a probative opinion on medical matters, such as whether 
he actually suffers from a kidney disability, and, if so, 
whether there is a relationship between such disability and 
his service-connected hypertension.  See Bastian v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

For all the foregoing reasons, the appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).  

B.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, such as the 
hypertension claim, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, such as the back claim, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

1.  Back

a.	The initial 10 percent rating assigned from March 30, 1993

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent evaluation is warranted for slight 
impairment, a 20 percent evaluation for moderate impairment 
and a 40 percent evaluation for severe impairment.

Also for consideration is Diagnostic Code 5295 for 
lumbosacral strain.  Under this code, a 10 percent evaluation 
is warranted with characteristic pain on motion, and a 20 
percent evaluation is warranted with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  For a 40 percent evaluation, the 
impairment must be severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  As 
indicated above, the rating codes that apply to the veteran's 
disability contemplate limitation of movement of the lumbar 
spine.  Therefore, the Board is required to consider whether 
the next higher rating is warranted based on additional 
functional loss due to pain or other pathology.

Range of motion findings at VA examinations in July 1993, 
July1995 and July 1996 vary between slight and moderate 
impairment.  In this regard, range of motion findings at the 
July 1993 VA examination of forward flexion to 85 degrees, 
backward extension to 30 degrees, lateral flexion on the 
right and left to 35 degrees and rotation to 30 degrees most 
approximate slight impairment.  In contrast, forward flexion 
at the July 1995 VA examination of 25 degrees represents 
severe impairment; however, the remaining findings at this 
examination of 20 degrees for extension, 35 degrees for right 
and left lateral flexion and 30 degrees for right and left 
rotation represent slight to moderate impairment.  Thus, the 
veteran's overall disability picture based on limitation of 
motion findings at the July 1995 examination can be no 
greater than moderate.  This is especially so when 
considering that at the July 1996 VA examination, the 
veteran's forward flexion was 80 degrees representing slight 
impairment.  The remaining findings of extension to 15 
degrees, lateral deviation to 15 degrees and rotation to 20 
degrees represent moderate impairment.

In light of the above-noted findings representing slight to 
moderate impairment, and affording all reasonable doubt in 
the veteran's favor, the Board finds that the veteran is 
entitled to an initial, 20 percent, evaluation for his low 
back disability from March 30, 1993, for moderate impairment.  

The Board finds that consideration of functional loss due to 
pain and other factors does not result in more than the 20 
percent evaluation assigned herein, as the evidence 
demonstrates that the veteran's low back disability has not 
resulted in additional loss of motion beyond the requirements 
of an initial 20 percent evaluation based on pain, weakness 
or other pathology.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. at 207.  VA examinations in July 1993 and July 1995 
revealed the absence of tenderness, spasm or objective pain 
on motion, and the July 1996 VA examination likewise revealed 
no tenderness.  Such findings, in view of the veteran's 
actual ranges of motion varying from slight to moderate, 
certainly warrant no higher evaluation than 20 percent for 
moderate impairment under Code 5292.

Turning to the criteria under Code 5295, the Board finds that 
a higher than 20 percent evaluation is not warranted under 
this code because, as previously noted, no spasms were found 
at the 1993 or 1995 VA examinations, and no mention of spasms 
was made at the 1996 VA examination.  In addition, findings 
did not show loss of lateral spine motion, unilateral, in 
standing position.

A higher than 20 percent evaluation is not assignable under 
any other potentially applicable diagnostic code since there 
is no evidence that the low back disability has resulted in, 
or in disability comparable to, residuals of a fractured 
vertebra (Diagnostic Code 5285), ankylosis (Diagnostic Code 
5289), intervertebral disc syndrome (Diagnostic Code 5293) or 
arthritis (Diagnostic Code 5003).  Therefore, there is no 
other potentially applicable diagnostic code that is 
appropriate for rating this disability on a schedular basis.  
See generally, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

b.  The 20 percent rating assigned from July 24, 2002 

The only pertinent medical evidence for the period from July 
24, 2002, is a VA examination report dated the same.  Range 
of motion findings on that date were recorded as forward 
flexion to 90 degrees, extension to 20 degrees, lateral 
deviation on the left to 15 degrees and on the right to 20 
degrees are similar to earlier findings in that these 
findings represent no more than moderate overall impairment.  
However, this evidence differs from the earlier examination 
reports in that the examiner made positive findings regarding 
additional functional loss due to pain and other factors,  
thus warranting consideration of a higher rating on this 
basis.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
207.   In this regard, the veteran displayed discomfort on 
forward flexion at about 75 degrees, some discomfort on 
extension, and pain on lateral deviation, more so on the 
left.  In addition, the examiner opined that the veteran's 
back condition could cause weakened motion and fatigue due to 
pain.  He added that range of motion would be decreased with 
exacerbation of increased use, and pain would cause weakness 
under the circumstances.  He said that it was not possible to 
quantify these facts.  On examination the veteran was 
observed walking with a slow, shuffling gait down the 
corridor as if having some discomfort.

Given such findings, and affording the veteran the benefit of 
the doubt, the Board finds that a 40 percent disability 
evaluation, for severe overall impairment, under Diagnostic 
Code 5292, is warranted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2002).

A higher than 40 percent evaluation is not assignable under 
any other potentially applicable diagnostic code since there 
is no evidence that the low back disability has resulted in, 
or in disability comparable to, residuals of a fractured 
vertebra (Diagnostic Code 5285), ankylosis (Diagnostic Code 
5289), intervertebral disc syndrome (Diagnostic Code 5293) or 
arthritis (Diagnostic Code 5003).  Therefore, there is no 
other potentially applicable diagnostic code that is 
appropriate for rating this disability on a schedular basis.  
See generally, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

2.  Hypertension

The veteran's service-connected hypertension is currently 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease.

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities pertaining to 
evaluation of diseases of the cardiovascular, including the 
evaluation for hypertensive vascular disease. (See, 62 
Fed.Reg. 65207-65224 (December 11, 1997).  The regulations 
became effective in January 1998.  When a governing law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).

As the RO has evaluated the veteran's service-connected 
hypertension under both the former and revised criteria, 
there is no due process bar to the Board doing likewise, 
applying the more favorable result, if any.

According to the hypertension regulations in effect prior to 
January 1998, a 10 percent evaluation is warranted for 
diastolic pressure predominantly 100 or more. "When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure of 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned."  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more with definite 
symptoms, and a 40 percent rating is warranted for diastolic 
pressure predominantly 120 or more with moderately severe 
symptoms.  The maximum 60 percent rating is warranted for 
diastolic pressure predominantly 130 or more with severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Under the regulations that became effective in January 1998, 
Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more, or; the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control of hypertension.  A 20 percent rating 
is assigned for diastolic pressure which is predominantly 110 
or more, or; systolic pressure is predominantly 200 or more. 
A 40 percent rating is assigned for diastolic pressure that 
is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  A note after the diagnostic code provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater. Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.

After a careful review of the evidence of record in light of 
the former and revised applicable criteria, the Board finds 
that the evidence does not support a rating in excess of 10 
percent for the veteran's hypertension.

Looking at the evidence prior to January 1998 in which only 
the old criteria of Code 7101 was in effect, the veteran's 
blood pressure readings do not support the criteria for a 20 
percent evaluation requiring diastolic pressure predominantly 
110 or more with definite symptoms.  Although readings at the 
April 1997 VA examination show diastolic pressures over 110 
and a diastolic reading of 110 is noted on a VA neurology 
clinic record in June 1997, these are not the predominant 
readings at that time.  Specifically, blood pressure readings 
taken three times at a July 1996 VA examination were 160-
162/100.  Additionally, the veteran's blood pressure while 
hospitalized in February 1997 was 120/70, and his blood 
pressure at a VA medical clinic in June 1997 was 142/86.  
Furthermore, it is important to keep in mind that when rating 
the veteran's disability, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Accordingly, the more recent medical evidence, by way of a 
July 2002 VA examination report indicates that the veteran's 
hypertension is moderately well controlled with diastolic 
pressure not over 90 and systolic pressure not above 166.  
The examiner made this assessment based on evidence showing 
the veteran's readings at four recent visits to a VA medical 
clinic.    

For the foregoing reasons, the evidence of record indicates 
that neither the former nor the revised criteria for at least 
the next higher, 20 percent, evaluation for hypertension are 
presently met.  It logically follows that the criteria for 
any higher evaluation likewise are not met.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55-57.  

3.  Extra-schedular Consideration

The Board finds that the record does not present evidence 
sufficient to invoke the procedures for assignment of a 
higher evaluation for either of the disabilities under 
consideration on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  Absent a showing that the veteran's low back 
or hypertension has markedly interfered with employment 
(beyond that contemplated in the assigned evaluation), has 
resulted in repeated hospitalization, or has otherwise been 
so exceptional or unusual as to render application of the 
regular schedular standards impractical, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for a kidney disorder, claimed as 
secondary to service-connected hypertension is denied.

An increased initial rating, to 20 percent, for the veteran's 
lumbosacral strain, from March 30, 1993, through July 23, 
2002, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

An increased rating, to 40 percent, for the veteran's 
lumbosacral strain, from July 24, 2002, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for hypertension is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

